DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 23 February 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4-6, 9, 10, 12-14, 21, 22, 30, 33, 35, 37, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 (“Temple”) in view of Forsyth, US 2010/0221462 (“Forsyth”) and Harvey et al., US 2004/0126531 (“Harvey”)(all references previously cited).
Regarding claims 1 and 9, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive products such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).

    PNG
    media_image1.png
    127
    296
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the disclosed multilayer packaging sheet.

The sheet comprises a water retentive layer (2) disposed between and bonded to a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  inter alia, cellulose, or a polyacrylonitrile, or a copolymer of acrylic acid (col. 3 lines 28-55).  The support layers may be microperforated in order to make the layers permeable to gases (col. 3 lines 1-18).  The water retentive layer is bonded to the support layers via connecting means (3) which has adhesive power (i.e. an adhesive) (col. 4 line 63-col. 5 line 6).  The connecting means may be applied spotwise or linewise so as to have a localized form (col. 5 lines 7-9).  As such, Temple teaches partial bonding between the water retentive layer and the support layers.
Temple is silent regarding the inner layer comprising blind-holes and the microperforations being arranged randomly.
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].


    PNG
    media_image2.png
    469
    851
    media_image2.png
    Greyscale





Fig. 10 of Harvey illustrating the recessed region formed by the disclosed method wherein the recessed region (11) comprises a microperforation (10) and closed-pores (12).

Temple and Forsyth are both directed towards multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the sheet of Temple in a random fashion because as is taught by Forsyth since such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating the support layers of the sheet using the method disclosed by Harvey in order to take advantage of the method’s high production speeds.
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and partially bonded to polyethylene support layers wherein the polyethylene support layers each comprise a plurality of randomly arranged 
The water-retentive layer would have read on the first water-absorbing layer recited in clam 1. The combination of the microperforated first polyethylene support layer and the water retentive layer of polyacrylonitrile or copolymer of acrylic acid would have read on the claimed internal membrane.  The second polyethylene support layer would have read on the claimed printable external surface.  
While Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the polyethylene support layer can be selected so as to provide the sheet with the required gas barrier properties [0089].  Additionally, given that perforations provide a route through which gases and water vapor can readily permeate a plastic film, it logically follows that an increase in the number and/or size of perforations results in an increase in the degree of gas/water vapor permeability.
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability and perforation dimensions as the sheet recited in claims 1 and 9.
Regarding claim 2, Temple teaches that the polyethylene supports layers (1) may be formed from a plurality of homogenous layers (col. 2 lines 63-68).  As such, Temple effectively teaches that the first polyethylene support layer which corresponds to Applicant’s claims internal layer may be composed of two identical, microperforated layers which reads on the claimed two superimposed internal plastic layers.  
Alternatively, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated a single, perforated internal layer in the sheet of modified Temple which would have resulted in the claimed invention.
Regarding claim 4, modified Temple is silent regarding the water retentive layer comprising two layers, however, MPEP 2144.04 VI establishes that it is prima facie obvious to duplicate a given part in an article.  As such, the Examiner contends that it would have been prima facie obvious for one of ordinary skill in the art to have duplicated the water absorbing layer in the sheet of modified Temple which would have resulted in the claimed invention.  Additionally or alternatively, given that it logically 
Regarding claim 5, Temple teaches that the water retentive layer may be formed from a cellulose material (col. 3 lines 53-55).
Regarding claim 6, the first polyethylene support layer reads on the claimed internal plastic layer.  
Regarding claims 10 and 22, since the microperforations in the internal layer of the sheet of modified Temple would have been randomly distributed, the internal layer would have necessarily comprised areas having different densities of the microperforations as claimed.
Regarding claims 12, 13 and 21, the microperforated second polyethylene support layer of the sheet of modified Temple would have read on the external layer recited in claims 12, 13, and 21.
Regarding claim 14, while Temple does not specify the degree of air permeability of the external membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the 
Therefore, absent evidence of a material difference between the claimed sheet and the sheet of the modified Temple, the sheet of modified Temple interpreted as meeting the limitations of claim 25.
Regarding claims 27, 33, and 35, Temple teaches that the packaging sheet may be used for form packaging for cheese (abstract, col. 1 lines 12-21, col. 5 lines 10-35, Fig. 5).  Given that the support layers may be identical, the side which faces the interior of the packaging would read on the claimed internal plastic layer recited in claim 27. The cheese taught by Temple reads on the cheese of claims 33 and 35.
Regarding claim 30, Harvey teaches forming perforated film using a roller [0048, 0087, 0097].  Changing the perforation density of film formed by the method disclosed by Harvey would necessarily require changing the roller utilized for forming the microperforation which would require additional an additional step.  As such, it would have been obvious to one of ordinary skill in the art to have utilized the same roller to form the microperforations in both the support layers of the film of modified Temple in order to avoid an additional step. The resulting support layers would have 
Regarding claim 37, regarding the evacuation of water without sucking humidity from the food product, Applicant’s specification as filed recites “The microperforations comprise through-holes extending through the or each internal plastic layer and blind-holes which open out on the internal surface of the innermost internal plastic layer.  This allows for sufficient evacuation of the water in liquid and vapor state without drying out the cheese (page 2, lines 1-5).  As such, given that the sheet of modified Temple would have comprised an innermost layer having microperforations comprising through-holes and blind-holes, there is a reasonable expectation that the sheet of modified Temple would have intrinsically met the limitations of claim 37.
Regarding claim 39, Harvey teaches that the microperforations formed by the disclosed method comprise closed pores which are zones of reduced thickness [0103, Fig. 10].  Since the zones of reduced thickness serve as less of a barrier to water vapor than the surrounding film portion (i.e. the full thickness of the film/sheet), it logically follows that the zone would have been zones of preferred water vapor passage relative the surrounding film portion.

Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 in view of Harvey and Ohkai, GB 2,355,956A (“Ohkai”)(previously cited).
Regarding claims 34 and 36, Temple discloses a multilayer packaging sheet suitable for packaging moisture sensitive product such as cheese (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Fig. 3).

    PNG
    media_image1.png
    127
    296
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the disclosed multilayer packaging sheet.

The sheet comprises a water retentive layer (i.e. a water absorbing layer) (2) disposed between a first and second polyethylene support layer (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3). The water absorbing layer may be composed of paper (col. 3 lines 59-61). The support layers may be microperforated in order to make the layers permeable to gases and water vapor (col. 3 lines 1-18). The water retentive layer is bonded to the support layers via connecting means (3) which has adhesive power (i.e. an adhesive) (col. 4 line 63-col. 5 line 6).  The connecting means may be applied spotwise or linewise so as to have a localized form (col. 5 lines 7-9).  As such, Temple teaches partial bonding between the water retentive layer and the support layers.
While, Temple is silent regarding the microperforations in the inner support layer being arranged randomly, the Examiner notes that there are only two options available to one of ordinary skill in the art, either a random arrangement or a non-random arrangement. Since either arrangement still results in a sheet comprising gas transmitting microperforations, one of ordinary skill in the art would have a reasonable expectation of success when incorporating either arrangement of microperforations in the film of Temple. As such, there are two readily identified, predictable solutions; each of which having a reasonable expectation of success. This position is supported by Forsyth which discloses that both random and patterned arrangements of 
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].
Ohkai discloses a multilayer food packaging material which is suitable for packaging high-moisture content food (pg. 1 lines 5-8). The laminate packaging material comprises a gas permeable barrier layer which is bonded to an exterior sealing layer (pg. 2 lines 16-23, pg. 2 line 31-pg. 3 line 8, pg. 5 lines 13-18, Fig. 1). The sealing layer may be an open mesh material or heavily perforated such that the gas permeability of the packaging material is determined by the gas permeable barrier layer (pg. 2 line 29-pg. 3 line 8, pg. 4 lines 11 -24, pg. 5 lines 13-17). The open mesh sealing layer has the advantage of requiring less material when forming the sealing layer while at the same time providing structural rigidity and sealability to the film (pg. 3 lines 12-18).
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating 
Temple and Ohkai are both directed towards multilayer food packaging sheets comprising a gas permeable layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the packaging sheet of Temple with the teachings of Ohkai by bonding an open mesh exterior sealing layer to the exterior surface of the sheet in order to provide structural rigidity and sealability to the sheet without affecting the sheet’s gas barrier properties.
The packaging sheet of modified Temple would have comprised a water-absorbing layer disposed between and partially bonded to first and second polyethylene support layer wherein the polyethylene support layers comprise a plurality of microperforations which are arranged in a random fashion. The first polyethylene support layer would have read on the claimed internal membrane. 
The sheet would have further comprised an open mesh sealing layer disposed on the exterior surface we reads on the claimed external layer. The Examiner notes that the inner support layer and the open mesh of the exterior surface would have been coextensively bonded to each other through the intervening layers (col. 4 lines 56-59, Fig. 3) and therefore the sheet of modified Temple meets the requirements of being at least partially bonded recited as claimed.
While modified Temple does not specify the degree of air permeability of the microperforated internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine 
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Varying the size and/or number of microperforations in the internal membrane through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability as the sheet recited in claim 34.
Since the external layer would have been formed by an open mesh material, it logically follows that it would have intrinsically exhibits a degree of air permeability which is greater than that of the microperforated inner support layer which meets the limitations of claim 34.





Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2003/0165663 to Christopherson et al. – discloses a laminated packaging film comprising two perforated polymeric films which are partially bonded together such that there are air passages between the films [abstract, 0001, 0011-0016, 0032-0035, Figs. 2 and 3].

· US 4,861,632 to Caggiano et al. – discloses a laminated packaging material comprising a moisture absorbing layer disposed between a perforated inner layer and an outer layer [abstract, col. 4 lines 26-38, Fig. 1].  The inner and outer layers are sealed together around a periphery (col. 4, lines 57-65, Fig. 3) and thus are partially bonded together.

Response to Arguments
Applicant's arguments filed 24 May 2021 regarding the rejection of the claims as being obvious over Temple in view of Forsyth and Harvey or Temple in view of Harvey and Ohkai have been fully considered but they are not persuasive. 
On page 7 of the remarks Applicant asserts that the cited prior art references do not teach or suggest partial bonding between an external layer and an inner membrane.  However, this is an inaccurate summary of the teachings of the prior art.  The Examiner notes that, as is described above, Temples teaches that the water retentive layer is bonded to the polyethylene support layers via connecting means (3) which has adhesive power (i.e. an adhesive) (col. 4 line 63-col. 5 line 6).  The connecting means may be applied spotwise or linewise so as to have a localized form (col. 5 lines 7-9).  As 
On pages 6 and 7 of the remarks Applicant asserts that the claimed partial bonding between the external layer and the internal membrane results in an expected performance in regards to extending the shelf-life of the packaged product. However, the MPEP establishes that whether an unexpected result is the result of unexpectedly improved results or a property not taught by the prior art, objective evidence must be provided and the evidence must be commensurate in scope with the claims which the evidence is offered to support (see MPEP 716.02(a)/(d)).  In the instant case, Applicant has not provided any objective evidence in support of the assertion of an unexpected result. For this reason Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782